FOURTH DIVISION
                              DILLARD, P. J.,
                          MERCIER and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                      June 6, 2022




In the Court of Appeals of Georgia
 A22A0380. BOWMAN v. ROUSE.

      MERCIER, Judge.

      In this action regarding her minor daughter, Alisha Bowman (“Mother”)

contends that the trial court committed numerous errors in its decisions to modify the

child support obligations and parenting time schedule of Jamiel Rouse (“Father”).

Specifically, Mother maintains that the trial court erred by: (1) modifying Father’s

parenting time despite the fact that he had not fully utilized the time he had been

granted in a previous parenting plan; (2) modifying Father’s ongoing child support

obligations and calculating past-due amounts pursuant to OCGA § 19-6-15 (j) (1) to

reflect Father’s loss of income; (3) denying Mother’s motion to hold Father in

contempt for failing to pay past-due child support at its full original rate; and (4)

rejecting Mother’s argument that, for purposes of determining prospective child
support, income should be imputed to Father because he voluntarily remained

unemployed. For the reasons set forth below, we affirm the trial court’s rulings

regarding the modification of Father’s parenting time, the denial of Mother’s

contempt motion, and the denial of Mother’s request to impute income to Father to

determine prospective child support obligations. We also find that, although the trial

court properly found OCGA § 19-6-15 (j) (1) to be applicable in this case, the trial

court employed that statute incorrectly in its calculation of arrearages owed by Father.

As such, we must vacate the trial court’s award as it pertains to child support

arrearages and remand this case for further proceedings necessary for recalculation

of these past-due amounts.

      As relevant background information, the record shows that, in 2018, Father was

determined to be the legal parent of the couple’s child based on related legitimation

and paternity petitions filed by the parties. The legitimation/paternity order included

both a parenting plan and child support provisions, the latter of which was premised

on Father’s employment at the time. Under this 2018 parenting plan, the parties share

joint legal custody, but Mother has primary physical custody and final decision-

making authority for most circumstances. With regard to child support, Father was

required to pay $1,191 per month, based on a monthly salary at the time of $7,692.

                                           2
      In May 2020, Father was furloughed from his job, and he immediately filed a

request for a downward modification of child support to reflect his loss of income.

In addition, Father requested a modification of parenting time.1 Mother was served

with the modification action on August 11, 2020. Mother then filed an answer and

counterclaim which included dueling requests for modification of child support and

modification of parenting time. Mother also moved the trial court to find Father in

contempt for his failure to pay his child support obligations at their full rate since the

time of his furlough in May 2020. Both parties requested attorney fees.2 By the time

the matter reached the trial court for consideration, Father had been involuntarily

terminated from his job.

      Following a hearing at which both parties testified, the trial court entered a

written order in which it: (1) modified Father’s parenting time to address his

commuting difficulties to Mother’s home and misunderstandings about his daughter’s

schedule for summer school; (2) modified Father’s prospective child support



      1
      Although Father originally requested a change in custody and a finding of
contempt against Mother, he later abandoned those claims.
      2
        Mother requested attorney fees pursuant to OCGA §§ 19-9-3 and 9-15-14 (a)
and (b), and Father requested attorney fees pursuant to OCGA §§ 19-9-3 (g) and
19-6-5.

                                            3
obligations and calculated arrearages to recognize and reflect his job loss and

reduction in income; (3) denied Mother’s motion for contempt; and (4) denied the

requests for attorney fees filed by both parties. This appeal initiated by Mother

followed.

      1. Mother first contends that the trial court erred by modifying Father’s

parenting time, arguing that the trial court had no authority to do so because Father

had not been fully utilizing the time granted to him in the 2018 parenting plan. We

disagree.

      OCGA § 19-9-3 (b) provides that

      [i]n any case in which a judgment awarding the custody of a child has
      been entered, on the motion of any party or on the motion of the judge,
      that portion of the judgment effecting visitation rights between the
      parties and their child or parenting time may be subject to review and
      modification or alteration without the necessity of any showing of a
      change in any material conditions and circumstances of either party or
      the child, provided that the review and modification or alteration shall
      not be had more often than once in each two-year period following the
      date of entry of the judgment.

“[I]f reasonable evidence exists in the record to support the trial court’s decision to

change visitation rights, then the decision of that court will stand . . . absent abuse of

discretion.” Cross v. Ivester, 315 Ga. App. 760, 766 (2) (728 SE2d 299) (2012)

(citation and punctuation omitted). “Further, it is the express policy of this state to

                                            4
encourage contact between a child and the non-custodial . . . parent. OCGA § 19-9-3

(d).” In the Interest of R. E. W., 220 Ga. App. 861, 862 (471 SE2d 6) (1996). See also

Gildar v. Gildar, 309 Ga. App. 730, 731-732 (710 SE2d 913) (2011) (applying abuse

of discretion standard to trial court’s decision made pursuant to OCGA § 19-9-3 (b)).

      Here, there was no abuse of discretion. Although the trial court’s order

recognized that Father had not utilized all of his parenting time under the 2018

parenting plan, it also recognized that there were certain practical hindrances

preventing Father from doing so. The trial court explained:

      It is undisputed that the Father failed to exercise all available parenting
      time. First, the Father exercised most, if not all, of his weekend time
      with the child since 2018. Second, he finds it difficult to accomplish
      weekday time, which is designated as the second and fourth Tuesdays
      and Thursdays from after daycare until 7:30 p.m. The Father testified
      that exercising weekday time was difficult due to it was only two hours,
      the parties living about 23 miles apart (Sandy Springs and Lithonia), his
      work schedule, and traffic conditions (one way could take 45 minutes).
      Third, the Father failed to exercise all of the holiday and summer
      parenting time due, in part, to the parties’ difficulty in communicating
      and to the Father’s misinterpretation of his rights under the Parenting
      Plan.

For these reasons, the trial court modified Father’s weekday visitation to include

overnight stays and clarified his summer visitation schedule to provide two

consecutive weeks of parenting time. Making these modifications was not an abuse


                                          5
of the trial court’s wide discretion, as “reasonable evidence exists in the record to

support the trial court’s decision to change visitation rights.” Cross, supra.

      Nonetheless, Mother argues that the trial court automatically abused its

discretion by granting Father a different parenting time schedule when he had not

been fully utilizing the prior schedule. But the determinations of visitation and

parenting time are not generally subject to such automatic considerations. To the

contrary, it is a matter of wide discretion, focused on what is best for the child in any

given situation. Gildar, supra, 309 Ga. App. at 731-732. See also Williams v.

Williams, 301 Ga. 218 (800 SE2d 282) (2017). Here, as stated, reasonable evidence

exists to support the trial court’s decision to modify parenting time. As such, that

decision must stand based upon the required deferential standard of review. Id.



      Additionally, to the extent that Mother now contends that the trial court wholly

failed to take into account the best interests of the child in assigning parenting time,

the record belies her assertion. While the trial court did not make a specific statement

about the child’s best interests in those exact words (and Mother did not request that

the trial court make any findings), the trial court did indicate in its order that the

child’s welfare guided its decision regarding parenting time. For example, in

                                           6
considering the summer schedule, the trial court indicated that it was attempting to

“maintain[] ample consistent contact with each parent to ensure [a] strong and healthy

family relationship[].” And, at the conclusion of the hearing on the motions, the trial

court stated that its decision would be premised on the best interests of the child. So,

despite Mother’s contention, the record indicates that the trial court did consider the

child’s best interests in reaching its conclusion, and its analysis comports with the

goals of OCGA § 19-9-3 (d).

      2. In two related enumerations of error, Mother contends that the trial court

erred by calculating Father’s child support arrearages pursuant to OCGA § 19-6-15

(j), thereby recognizing Father’s loss of income stemming from his furlough and

eventual termination.3 While we disagree with Mother’s contention that the trial court

      3
        This statute provides:
      (j) Involuntary loss of income.
      (1) In the event a parent suffers an involuntary termination of
      employment, has an extended involuntary loss of average weekly hours,
      is involved in an organized strike, incurs a loss of health, becomes
      incarcerated, or similar involuntary adversity resulting in a loss of
      income of 25 percent or more, then the portion of child support
      attributable to lost income shall not accrue from the date of the service
      of the petition for modification, provided that service is made on the
      other parent. It shall not be considered an involuntary termination of
      employment if the parent has left the employer without good cause in
      connection with the parent’s most recent work.
      (2) In the event a modification action is filed pursuant to this subsection,

                                           7
erred by applying this statute at all, we do find that the trial court applied the statute

incorrectly in some respects, as more fully set forth below.

      According to Father’s tax return, he earned $78,143 in 2020. While Father’s

return does appear to include a $27,679 severance payment he received in

installments over 16 weeks following his termination, it does not include $17,100 of

unemployment benefits he collected. So, Father’s full 2020 income was over $95,000,

though he suffered economic hardship during the period of his furlough, when he

relied solely on unemployment benefits.

      By January 2021, Father’s severance payments ended, and Father relied again

on unemployment benefits totaling $558 per week. He also received a final bonus of

$5,901 on March 17, 2021. At the time that the trial court considered Father’s request

for downward modification of ongoing child support, Father remained unemployed.

Based on these numbers, the trial court determined that, at the time of its order, Father

had a gross monthly income of $2,909 and that Father’s loss of income exceeded 25

      the court shall make every effort to expedite hearing such action.
      (3) The court may, at its discretion, phase in the new child support
      award over a period of up to one year with the phasing in being largely
      evenly distributed with at least an initial immediate adjustment of not
      less than 25 percent of the difference and at least one intermediate
      adjustment prior to the final adjustment at the end of the phase-in period.


                                            8
percent, as required for the application of OCGA § 19-6-15 (j) to calculate arrearages.

For this reason, the trial court made a downward modification of Father’s ongoing

child support obligation to $598 per month, and it calculated Father’s arrearages to

reflect his loss of income.

      (a) Mother initially contends that, because Father did not sufficiently plead

OCGA § 19-6-15 (j) (1) in his request for modification, she was not given sufficient

notice that it would be raised and the trial court therefore erred by considering it at

all. Father’s pleadings, however, set forth the circumstances surrounding his loss of

income in detail and include the following prayers for relief: “[t]hat child support

stops accruing at the original rate once served upon [Mother]; and [t]hat the prior

child support order be modified as determined in OCGA § 19-6-15.” So, Father’s

filing describes his situation, cites the overall general statute involved, and generally

tracks the language of the specific subdivision of that statute, which states “the

portion of child support attributable to lost income shall not accrue from the date of

the service of the petition for modification . . . on the other parent.” OCGA § 19-6-15

(j) (1). This was a sufficient “demand for judgment for the relief [under OCGA § 19-

6-15 (j) (1)] to which [Father] deem[ed] himself entitled,” OCGA § 9-11-8 (a) (2) (B),

and put Mother on notice of Father’s claim. And, even a cursory review of the hearing

                                           9
transcript indicates that it did just that. Mother was not surprised by or unprepared for

Father’s reliance on OCGA § 19-6-15 (j) (1). To the contrary, she had accumulated

a significant amount of evidence to counter Father’s claims, which she argued and

placed before the trial court.

       Mother’s reliance on Bagwell v. Bagwell, 290 Ga. 378 (721 SE2d 847) (2012),

does not alter this result. In Bagwell, the father filed a petition for modification of his

child support obligation based on reduced income, but he willfully failed to respond

to the mother’s discovery requests. As a result, the trial court dismissed the father’s

petition. Almost immediately, the father filed a second successive petition raising the

same claims. Recognizing that OCGA § 19-6-15 (k) (2) prohibits the filing of a

petition for modification of child support within two years from the date of a final

order on a previous petition to modify filed by the same parent, our Supreme Court

found that the father’s successive petition should be dismissed, and it rejected the

father’s contention that he was entitled to pursue the action under OCGA § 19-6-15

(j) (1), which he had not invoked in his second petition. Bagwell, supra at 379-381.

Moreover, because the father raised identical claims in both his first and second

petition, the latter was barred by res judicata. Id. at 381. In summation, our Supreme

Court found: “Permitting this successive modification action to survive is to reward

                                            10
a litigant for what has been determined to be the litigant’s wilful and intentional

refusal to comply with the ordinary court procedures and processes which the

litigant’s own suit has set in motion, and thereby, is tantamount to abuse of the

judicial system.” Id. at 381-382. The facts, concerns, and holding in Bagwell,

therefore, are distinguishable from the present case, which does include at least a

general, but identifiable, reference to the language of OCGA § 19-6-15 (j) (1) and

neither implicates OCGA § 19-6-15 (k) (2) nor involves any attempt to abuse the

judicial system.

      (b) Mother next contends that, as a general matter, a trial court may not modify

child support payments retroactively. While it is true that a child support obligation

may not be retroactively modified,4 OCGA § 19-6-15 (j) (1) allows a trial court to

take into account a party’s loss of income while considering the amount of

arrearages that may be due to that loss.

      [When a] trial court [is] addressing both a petition for modification and
      a petition for contempt [as it was in this case], it [is] empowered to not
      only address the amount of child support due going forward, but also to
      calculate the amount of child support arrearage. Accordingly, the
      analysis presented in Morgan v. Bunzendahl, 316 Ga. App. 338, 340 (2)

      4
        See OCGA § 19-6-17 (e) (3) (“Any payment or installment of support under
any child support order is, on and after the date due . . . [n]ot subject to retroactive
modification.”).

                                           11
       (729 SE2d 476) (2012) (physical precedent only), pertaining to OCGA
       § 19-6-15 (j) (1) is correct; the modification of child support is
       prospective only, but if a question is presented on a petition for
       contempt, any amount of arrearages due that would be due under the
       prior order, but were attributable to lost income, do not accrue from the
       date of service of the petition.

Friday v. Friday, 294 Ga. 687, 691 (2) (755 SE2d 707) (2014).

       (c) Mother further contends that, even if the trial court in this case had the

authority to consider OCGA § 19-6-15 (j) (1), it should not have been applied to

Father because he had not suffered a 25 percent loss of income at the time that his

petition for modification was filed – he was only anticipating a loss of income due to

a furlough. But nothing in OCGA § 19-6-15 (j) (1) indicates that the loss must be

measured only on the date when a petition is filed, and, at the time the trial court

considered the case, Father had been involuntarily terminated from his prior

employment. The statute requires a loss of income of 25 percent or more based on an

involuntary termination of employment, an extended involuntary loss of average

weekly hours, an organized strike, a loss of health, incarceration, or similar

involuntary adversities. It does not tie these adversities to any specific filing date, and

Mother’s interpretation of the statute would require that the statute be rewritten to

include an additional term. This Court, however, does not have authority to rewrite


                                            12
statutes. See, e.g., State v. Fielden, 280 Ga. 444, 448 (629 SE2d 252) (2006). As such,

Mother’s contention in this regard is untenable.

      (d) As previously mentioned, however, OCGA § 19-6-15 (j) (1) explicitly

states that “the portion of child support attributable to lost income shall not accrue

from the date of the service of the petition for modification, provided that service is

made on the other parent.” (emphasis supplied). It is undisputed that the date of

service of Father’s petition on Mother was August 11, 2020. Therefore, OCGA § 19-

6-15 (j) (1) could not be applied to Father’s arrearages incurred before that date. As

Father concedes, the trial court incorrectly applied the statute to the months of June

and July 2020. For this reason, the trial court’s calculation of arrearages is inaccurate,

and its order must be vacated and remanded for recalculation of Father’s past-due

child support obligation, with direction that the provisions of OCGA § 19-6-15 (j) (1)

may not be applied to Father’s arrearages accumulating prior to August 11, 2020.5

      3. Mother next maintains that the trial court erred by denying her motion for

contempt, but her claim is largely premised on the contention that Father owed the


      5
         Father concedes this error. Father also contends that the trial court made
certain mathematical miscalculations in determining Father’s monthly income for the
last sixteen weeks of 2020 for purposes of calculating arrearages. Father may raise
this issue with the trial court on remand.

                                           13
full amount of child support required by the 2018 order. As we have found otherwise,

this contention has no tenable basis. And, in any event, “[t]o hold in contempt, the

court must find that there was a wilful disobedience of the court’s decree or

judgment.” Higdon v. Higdon, 321 Ga. App. 260, 263 (1) (c) (739 SE2d 498) (2013)

(citation and punctuation omitted). “The trial court’s discretion in contempt matters

is broad, and its decision will be upheld if there is any evidence to support it.”

Turman v. Boleman, 235 Ga. App. 243, 244 (510 SE2d 532) (1998) (citation and

punctuation omitted). Here, there was evidence to support the determination that

Father did not willfully disobey his child support obligations, as there was proof

provided of his furlough and involuntary termination from his job. Accordingly, the

trial court did not err in this respect. Id.

       In a related argument, Mother contends that the trial court improperly restricted

her presentation of evidence that Father had the ability to pay past-due child support,

including evidence of “extravagant spending and purchases of luxury items.” But

Mother did, in fact, make arguments based on these expenditures at the hearing, and

the trial court was aware of them. In addition, Mother submitted exhibits which




                                               14
showed these purchases. So, to the extent that Mother contends that the trial court

inhibited her contempt action, her contention fails.6

      4. Finally, Mother contends that the trial court should have imputed income to

Father when considering any downward modification of his ongoing child support

obligations. To support this contention, Mother argues that, with his severance

package, Father earned more income in 2020 than he did in 2018 and that, after his

involuntary termination, he purposefully remained unemployed.

      As a general matter, “[g]ross income [for purposes of calculating child support]

may include imputed income, if applicable.” OCGA § 19-6-15 (b) (1). Pursuant to

OCGA § 19-6-15 (f) (4) (A):

      if a parent fails to produce reliable evidence of income, such as tax
      returns for prior years, check stubs, or other information for determining
      current ability to pay child support or ability to pay child support in
      prior years, and the court or the jury has no other reliable evidence of the
      parent’s income or income potential, gross income for the current year
      may be imputed. When imputing income, the court or the jury shall take
      into account the specific circumstances of the parent to the extent
      known, including such factors as the parent’s assets, residence,
      employment and earnings history, job skills, educational attainment,
      literacy, age, health, criminal record and other employment barriers, and
      record of seeking work, as well as the local job market, the availability

      6
        The transcript of the hearing does indicate that the trial court found that, for
purposes of establishing Father’s income, these purchases were not relevant, and he
did not allow Mother to question Father about them for this reason.

                                          15
      of employers willing to hire the parent, prevailing earnings level in the
      local community, and other relevant background factors in the case.

      Mother contends that Father failed to prove that he was actively seeking

employment, that he made a number of purchases of non-essentials, and that his

income fluctuated due to severance payments and unemployment payments. She

further contends that these “irregularities” support an argument that Father is willfully

unemployed as “contemplated by OCGA § 19-6-15 (f) (4) (D).” But Father testified

that, after his job loss, he was actively looking for new employment while attempting

to honor the non-compete clause in his separation agreement. The trial court credited

this testimony in its decision not to impute income. Mother’s assertion that the trial

court should have credited her testimony and evidence instead does not alter the

outcome of this case. It is fundamental that the determination of credibility is within

the exclusive province of the trier of fact, see Ellis v. Ellis, 290 Ga. 616, 617 (1) (724

SE2d 384) (2012), and the trial court, the trier of fact in this bench trial, credited

Father’s testimony. As such, there was evidence supporting the trial court’s decision

not to impute income, and we find no abuse of discretion in the trial court’s decision




                                           16
to make a downward modification. See, e.g., Marlowe v. Marlowe, 297 Ga. 116, 118-

120 (2) (772 SE2d 647) (2015).7

      For all of the reasons set forth above, we affirm the trial court’s ruling with the

exception of its calculation of Father’s arrearages, which must be vacated and the

case remanded for recalculation in compliance with OCGA § 19-6-15 (j) (1).

      Judgment affirmed in part, vacated in part, and case remanded with direction.

Dillard, P.J., and Markle, J., concur.




      7
        We note that Mother contends that Father has found a new job at this point
in time, and the trial court’s order in this matter requires Father to “promptly use the
Online Child Support Calculator . . . to update [his] gross monthly income.” No
evidence of this, however, is currently before this Court, and, to the extent that
Mother wishes to raise any issues regarding Father’s income relating to this alleged
new employment, she must pursue it in the trial court.

                                          17